Exhibit 10.1(9)
AMENDMENT NO. 8
     This AMENDMENT NO. 8, dated as of December 18, 2009 (this “Amendment”), to
the Loan Agreement (as defined below), among MGM MIRAGE, a Delaware corporation
(“Borrower”), MGM Grand Detroit, LLC, a Delaware limited liability company
(“Detroit”), the Lenders and Bank of America, N.A., as administrative agent for
the lenders (the “Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, Borrower, Detroit, as initial Co-Borrower, the Lenders named in
the signature pages thereto and the Administrative Agent are parties to the
Fifth Amended and Restated Loan Agreement, dated as of October 3, 2006 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Loan Agreement”);
     WHEREAS, the Lenders that have consented to this Amendment constitute the
Requisite Lenders under the Loan Agreement;
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I.
DEFINITIONS
     Capitalized terms for which meanings are provided in the Loan Agreement (as
amended hereby) are, unless otherwise defined herein, used in this Amendment
with such meanings.
ARTICLE II.
AMENDMENTS TO LOAN AGREEMENT
     Upon the occurrence of the Eight Amendment Effective Date, Section 6.8 of
the Loan Agreement is hereby re-lettering the existing subsection (j) as
subsection (k) (and by replacing the reference therein to “this Section 6.8(j)”
with a reference to “this Section 6.8(k)”) and by adding a new subsection (j) as
follows:
     “(j) so long as the Amended and Restated Sponsor Completion Guaranty is
outstanding and any obligations of Borrower exist thereunder (other than
contingent indemnification or expense reimbursement obligations),
indemnification obligations of Borrower with respect to construction Liens in
favor of title insurance companies issuing title insurance policies to
purchasers of Condo Units (as defined in the CityCenter Credit Agreement) in
connection with the purchase of such Condo Units.”
ARTICLE III.
CONDITIONS TO EFFECTIVENESS
     The amendments set forth in Article II shall become effective on the date
(the “Eighth Amendment Effective Date”) when all of the conditions set forth in
this Article III have been completed to the satisfaction of the Administrative
Agent on or before December 30, 2009.

1



--------------------------------------------------------------------------------



 



     SECTION 3.1. The Administrative Agent shall have received counterparts
hereof executed on behalf of Borrower, Detroit, the Administrative Agent and the
Requisite Lenders.
     SECTION 3.2. Administrative Agent shall have received a written consent
hereto from Borrower’s Restricted Subsidiaries in the form of Exhibit A hereto.
     SECTION 3.3. Borrower shall have reimbursed the Administrative Agent for
the reasonable fees and expenses of Mayer Brown for the period through the
Eighth Amendment Effective Date and Borrower shall have reimbursed the Lenders
for any reasonable fees and expenses of their counsel which have been submitted
to Borrower and the Administrative Agent by 4:00 p.m., Eastern Daylight Time, on
December 18, 2009.
ARTICLE IV.
RETENTION OF RIGHTS, ETC.
     SECTION 4.1. Limitation to its Terms. This Amendment strictly shall be
limited to its terms.
     SECTION 4.2. Retention of Rights. Without limiting the generality of
Section 4.1, neither the execution, delivery nor effectiveness of this Amendment
shall operate as a waiver of (or forbearance with respect to) any present or
future Default or Event of Default or as a waiver of (or forbearance with
respect to) the ability of the Administrative Agent or the other Lenders to
exercise any right, power, and/or remedy, whether under any Loan Document and/or
under any applicable law, in connection therewith. As provided in Section 11.1
of the Loan Agreement, no failure on the part of any Lender or any Agent to
exercise, and no delay in exercising, any right under the Loan Agreement shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
     SECTION 4.3. Full Force and Effect; Limited Amendment. Without limiting the
generality of Section 4.1, except as expressly amended hereby, all of the
representations, warranties, terms, covenants, conditions and other provisions
of the Loan Agreement shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.
Without limiting the generality of Section 4.1, the amendments set forth herein
shall be limited precisely as provided for herein to the provision expressly
amended herein and shall not be deemed to be amendments to, waivers of, consents
to or modifications of any other term or provision of the Loan Agreement or of
any transaction or further or future action on the part of Borrower which would
require the consent of the Lenders under the Loan Agreement.
ARTICLE V.
MISCELLANEOUS
     SECTION 5.1. Representations and Warranties. Borrower represents and
warrants the following:
     (a) after giving effect to this Amendment, no Default or Event of Default
is continuing;

2



--------------------------------------------------------------------------------



 



     (b) after giving effect to this Amendment, the representations and
warranties contained in Article 4 of the Loan Agreement are true and correct on
and as of the Eighth Amendment Effective Date as though made on that date (or,
if stated to have been made as of an earlier date, was true and correct as of
such earlier date); and
     (c) this Amendment has been duly authorized by Borrower and Detroit, there
is no action pending or any order, judgment, or decree in effect that is likely
to restrain, prevent, or impose materially adverse conditions upon the
performance by Borrower, Detroit, or any of Borrower’s Restricted Subsidiaries
under the Loan Agreement or any of the other Loan Documents, and this Amendment
constitutes the valid, binding and enforceable obligation of Borrower and
Detroit in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion; and
     (d) The execution, delivery and performance by each of Borrower and Detroit
of this Amendment do not and will not conflict with, or constitute a violation
or breach of, or result in the imposition of any Lien upon the property of
Borrower, Detroit, or any other of Borrower’s Subsidiaries, by reason of the
terms of (i) any contract, mortgage, lease, agreement, indenture, or instrument
to which Borrower, Detroit, or any of Borrower’s Subsidiaries is a party or
which is binding upon it, (ii) any requirement of law applicable to any
Borrower, Detroit, or any of Borrower’s Subsidiaries, or (iii) the certificate
or articles of incorporation or by-laws or the limited liability company or
limited partnership agreement, or analogous organizational document, of any
Borrower, Detroit, or any of Borrower’s Subsidiaries.
     SECTION 5.2. Loan Document. This Amendment is a Loan Document and shall
(unless otherwise expressly indicated herein) be construed, administered and
applied in accordance with all of the terms and provisions of the Loan
Agreement, including Article 1 thereof.
     SECTION 5.3. Reaffirmation of Obligations. Each of Borrower and Detroit
hereby acknowledges that the Loan Documents (as amended by this Amendment) and
the Obligations constitute the valid and binding Obligations of Borrower and
Detroit enforceable against Borrower and Detroit in accordance with their
respective terms, and each of Borrower and Detroit hereby reaffirms its
Obligations under the Loan Documents (as amended by this Amendment) (and, as to
Detroit, its liability is limited to that portion of the Obligations which are
actually borrowed or received by Detroit). Administrative Agent’s and any
Lender’s entry into this Agreement or any of the documents referenced herein,
Administrative Agent’s and any Lender’s negotiations with any party with respect
to any Loan Document, Administrative Agent’s and any Lender’s acceptance of any
payment from Borrower, Detroit, any Guarantor or any other party of any payments
made to Administrative Agent or any Lender prior to the date hereof, or any
other action or failure to act on the part of Administrative Agent or any Lender
shall not constitute (a) a modification of any Loan Document (except to the
extent of the specific amendments contained herein), or (b) a waiver of any
Default or Event of Default under the Loan Documents, or a waiver of any term or
provision of any Loan Document.

3



--------------------------------------------------------------------------------



 



     SECTION 5.4. Estoppel. To induce the Administrative Agent and Lenders to
enter into this Agreement and to induce the Administrative Agent and Lenders to
continue to make advances to Borrowers under the Loan Agreement, each Borrower
and each Guarantor hereby acknowledges and agrees that there exists no Default
or Event of Default and no right of offset, defense, counterclaim or objection
in favor of Borrower, Detroit or any Guarantor as against the Administrative
Agent or any Lender with respect to the Obligations.
     SECTION 5.5. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties to the Loan Agreement and their
respective successors and permitted assigns.
     SECTION 5.6. Execution in Counterparts. This Amendment may be executed by
the parties hereto in several counterparts, each of which shall be an original
and all of which shall constitute together but one and the same agreement.
     SECTION 5.7. Integration. This Amendment represents the agreement of
Borrower, Detroit, the Administrative Agent and each of the Lenders (through the
Requisite Lenders’ consenting hereto) with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
     SECTION 5.8. Governing Law and Waiver of Jury Trial. Without limiting the
generality of Section 5.2 hereof, the terms of Sections 11.17 (Governing Law)
and 11.28 (Jury Trial Waiver) of the Loan Agreement are incorporated herein as
though set forth in full.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

            MGM MIRAGE,
a Delaware corporation
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Senior Vice President, Acting General Counsel & Secretary        MGM GRAND
DETROIT, LLC,
a Delaware limited liability company
      By:   /s/ John M. McManus         Name:   John M. McManus        Title:  
Secretary        BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ John W. Woodiel III         Name:   John W. Woodiel III       
Title:   Senior Vice President     

5